Exhibit26(r): Powers of Attorney POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Security Life of Denver Insurance Company INDIVIDUAL WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Nicholas Morinigo REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-74190 333-50278 333-117329 333-119440 333-149182 033-78444 333-72753 333-119437 333-120889 333-149870 033-88148 333-73464 333-119438 333-143973 333-153338 333-34404 333-90577 333-119439 333-147534 333-168047 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-08196 811-08292 811-08976 811-09106 I hereby ratify and confirm on this 25 th day of February, 2011, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Donald Britton Donald W. Britton, Director and President POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Security Life of Denver Insurance Company INDIVIDUAL WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Nicholas Morinigo REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-74190 333-50278 333-117329 333-119440 333-149182 033-78444 333-72753 333-119437 333-120889 333-149870 033-88148 333-73464 333-119438 333-143973 333-153338 333-34404 333-90577 333-119439 333-147534 333-168047 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-08196 811-08292 811-08976 811-09106 I hereby ratify and confirm on this 24th day of February, 2011, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Patrick G. Flynn Patrick G. Flynn, Director and Chairman POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Security Life of Denver Insurance Company INDIVIDUAL WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Nicholas Morinigo REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-74190 333-50278 333-117329 333-119440 333-149182 033-78444 333-72753 333-119437 333-120889 333-149870 033-88148 333-73464 333-119438 333-143973 333-153338 333-34404 333-90577 333-119439 333-147534 333-168047 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-08196 811-08292 811-08976 811-09106 I hereby ratify and confirm on this 25th day of February, 2011, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Lynne R. Ford Lynne R. Ford, Director State of New York County of New York On the 25th day of February in the year 2011, before me, the undersigned, personally appeared Lynne R. Ford, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that she executed the same in her capacity, and that by her signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. /s/ Helen M. Scheuer Helen M. Scheuer Notary Public Notary Public, State of New York No. 01SC3352985 Qualified in New York County Commission Expires 4-30-2011 CAUTION TO THE PRINCIPAL: Your Power of Attorney is an important document. As the principal, you give the person whom you choose (your agent) authority to spend your money and sell or dispose of your property during your lifetime without telling you. You do not lose your authority to act even though you have given your agent similar authority. When your agent exercises this authority, he or she must act according to any instructions you have provided or, where there are no specific instructions, in your best interest. Important Information for the Agent at the end of this document describes your agents responsibilities. Your agent can act on your behalf only after signing the Power of Attorney before a notary public. You can request information from your agent at any time. If you are revoking a prior Power of Attorney by executing this Power of Attorney, you should provide written notice of the revocation to your prior agent(s) and to the financial institutions where your accounts are located. You can revoke or terminate your Power of Attorney at any time for any reason as long as you are of sound mind. If you are no longer of sound mind, a court can remove an agent for acting improperly. Your agent cannot make health care decisions for you. You may execute a Health Care Proxy to do this. The law governing Powers of Attorney is contained in the New York General Obligations Law, Article 5, Title 15. This law is available at a law library, or online through the New York State Senate or Assembly websites, www.senate.state.ny.us or www.assembly.state.ny.us . If there is anything about this document that you do not understand, you should ask a lawyer of your own choosing to explain it to you. Signature of Agents: State of Connecticut /s/ J. Neil McMurdie County of Hartford, Town of Windsor J. Neil McMurdie The foregoing instrument was executed and acknowledged before me this 25th day of March, 2011, by J. Neil McMurdie, as attorney in fact on behalf of Lynne R. Ford. /s/ Nicole L. Molleur Notary Public Nicole L. Molleur Notary Public Within and for The State of Connecticut My commission expires: Nov. 30, 2014 State of Connecticut /s/ Julie Rockmore County of Hartford, Town of Windsor Julie Rockmore The foregoing instrument was executed and acknowledged before me this 23rd day of March, 2011, by Julie Rockmore, as attorney in fact on behalf of Lynne R. Ford. /s/ Nicole L. Molleur Notary Public Nicole L. Molleur Notary Public Within and for The State of Connecticut My commission expires: Nov. 30, 2014 /s/ Nicholas Morinigo State of Pennsylvania Nicholas Morinigo County of Chester On this, the 31st day of March, 2011, before me Commonwealth of Pennsylvania Tabitha E. Muniz, the undersigned officer, personally appeared Notarial Seal Nicholas Morinigo, known to me (or satisfactorily proven) to Tabitha E. Muniz, Notary Public be the person whose name is subscribed as attorney in fact for West Whiteland Twp., Chester County Lynne R. Ford, and acknowledged that he executed the same My Commission Expires Dec. 10, 2014 as the act of his principal for the purposes therein contained. /s/ Tabitha E. Muniz Notary Public IMPORTANT INFORMATION FOR THE AGENT: When you accept the authority granted under this Power of Attorney, a special legal relationship is created between you and the principal. This relationship imposes on you legal responsibilities that continue until you resign or the Power of Attorney is terminated or revoked. You must: (1) act according to any instructions from the principal, or, where there are no instructions, in the principals best interest; (2) avoid conflicts that would impair your ability to act in the principals best interest; (3) keep the principals property separate and distinct from any assets you own or control, unless otherwise permitted by law; (4) keep a record of all receipts, payments, and transactions conducted for the principal; and (5) disclose your identity as an agent whenever you act for the principal by writing or printing the principals name and signing your own name as agent in either of the following manner: (Principals Name) by (Your Signature) as Agent, or (your signature as Agent for (Principals Name). You may not use the principals assets to benefit yourself or give major gifts to yourself or anyone else unless the principal has specifically granted you that authority in this Power of Attorney or in a Statutory Major Gifts Rider attached to this Power of Attorney. If you have that authority, you must act according to any instructions of the principal or, where there are no such instructions, in the principals best interest.; You may resign by giving written notice to the principal and to any co-agent, successor agent, monitor if one has been named in this document, or the principals guardian if one has been appointed. If there is anything about this document or your responsibilities that you do not understand, you should seek legal advice. Liability of the agent: The meaning of the authority given to you is defined in New Yorks General Obligations Law, Article 5, Title 15. If it is found that you have violated the law or acted outside the authority granted to you in the Power of Attorney, you may be liable under the law for your violation. POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Security Life of Denver Insurance Company INDIVIDUAL WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Nicholas Morinigo REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-74190 333-50278 333-117329 333-119440 333-149182 033-78444 333-72753 333-119437 333-120889 333-149870 033-88148 333-73464 333-119438 333-143973 333-153338 333-34404 333-90577 333-119439 333-147534 333-168047 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-08196 811-08292 811-08976 811-09106 I hereby ratify and confirm on this 8th day of March, 2011, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Robert G. Leary Robert G. Leary, Director State of New York County of New York On the 8th day of March in the year 2011, before me, the undersigned, personally appeared Robert G. Leary, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. /s/ Helen M. Scheuer Notary Public Helen M. Scheuer Notary Public, State of New York No. 01SC3352985 Qualified in New York County Commission Expires 4/30/2011 CAUTION TO THE PRINCIPAL: Your Power of Attorney is an important document. As the “principal,” you give the person whom you choose (your “agent”) authority to spend your money and sell or dispose of your property during your lifetime without telling you. You do not lose your authority to act even though you have given your agent similar authority. When your agent exercises this authority, he or she must act according to any instructions you have provided or, where there are no specific instructions, in your best interest. “Important Information for the Agent” at the end of this document describes your agent’s responsibilities. Your agent can act on your behalf only after signing the Power of Attorney before a notary public. You can request information from your agent at any time. If you are revoking a prior Power of Attorney by executing this Power of Attorney, you should provide written notice of the revocation to your prior agent(s) and to the financial institutions where your accounts are located. You can revoke or terminate your Power of Attorney at any time for any reason as long as you are of sound mind. If you are no longer of sound mind, a court can remove an agent for acting improperly. Your agent cannot make health care decisions for you. You may execute a “Health Care Proxy” to do this. The law governing Powers of Attorney is contained in the New York General Obligations Law, Article 5, Title 15. This law is available at a law library, or online through the New York State Senate or Assembly websites, www.senate.state.ny.us or www.assembly.state.ny.us . If there is anything about this document that you do not understand, you should ask a lawyer of your own choosing to explain it to you. Signature of Agents: State of Connecticut /s/ J. Neil McMurdie County of Hartford, Town of Windsor J. Neil McMurdie The foregoing instrument was executed and acknowledged before me this 25th day of March, 2011, by J. Neil McMurdie, as attorney in fact on behalf of Robert G. Leary. /s/ Nicole L. Molleur Notary Public Nicole L. Molleur Notary Public Within and for The State of Connecticut My commission expires: Nov. 30, 2014 State of Connecticut /s/ Julie Rockmore County of Hartford, Town of Windsor Julie Rockmore The foregoing instrument was executed and acknowledged before me this 23rd day of March, 2011, by Julie Rockmore, as attorney in fact on behalf of Robert G. Leary. /s/ Nic ole L. Molleur Notary Public Nicole L. Molleur Notary Public Within and for The State of Connecticut My commission expires: Nov. 30, 2014 State of Pennsylvania /s/ Nicholas Morinigo County of Chester Nicholas Morinigo On this, the 31st day of March, 2011, before me Tabitha E. Muniz, the undersigned officer, personally appeared Commonwealth of Pennsylvania Nicholas Morinigo, known to me (or satisfactorily proven) to Notarial Seal be the person whose name is subscribed as attorney in fact for Tabitha E. Muniz, Notary Public Robert G. Leary, and acknowledged that he executed the same West Whiteland Twp., Chester County as the act of his principal for the purposes therein contained. My Commission Expires Dec. 10, 2014 /s/ Tabitha E. Muniz Notary Public IMPORTANT INFORMATION FOR THE AGENT: When you accept the authority granted under this Power of Attorney, a special legal relationship is created between you and the principal. This relationship imposes on you legal responsibilities that continue until you resign or the Power of Attorney is terminated or revoked. You must: (1) act according to any instructions from the principal, or, where there are no instructions, in the principals best interest; (2) avoid conflicts that would impair your ability to act in the principals best interest; (3) keep the principals property separate and distinct from any assets you own or control, unless otherwise permitted by law; (4) keep a record of all receipts, payments, and transactions conducted for the principal; and (5) disclose your identity as an agent whenever you act for the principal by writing or printing the principals name and signing your own name as agent in either of the following manner: (Principals Name) by (Your Signature) as Agent, or (your signature as Agent for (Principals Name). You may not use the principals assets to benefit yourself or give major gifts to yourself or anyone else unless the principal has specifically granted you that authority in this Power of Attorney or in a Statutory Major Gifts Rider attached to this Power of Attorney. If you have that authority, you must act according to any instructions of the principal or, where there are no such instructions, in the principals best interest.; You may resign by giving written notice to the principal and to any co-agent, successor agent, monitor if one has been named in this document, or the principals guardian if one has been appointed. If there is anything about this document or your responsibilities that you do not understand, you should seek legal advice. Liability of the agent: The meaning of the authority given to you is defined in New Yorks General Obligations Law, Article 5, Title 15. If it is found that you have violated the law or acted outside the authority granted to you in the Power of Attorney, you may be liable under the law for your violation. POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Security Life of Denver Insurance Company INDIVIDUAL WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Nicholas Morinigo REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-74190 333-50278 333-117329 333-119440 333-149182 033-78444 333-72753 333-119437 333-120889 333-149870 033-88148 333-73464 333-119438 333-143973 333-153338 333-34404 333-90577 333-119439 333-147534 333-168047 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-08196 811-08292 811-08976 811-09106 I hereby ratify and confirm on this 25th day of February, 2011, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Michael S. Smith Michael S. Smith, Director POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Security Life of Denver Insurance Company INDIVIDUAL WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Nicholas Morinigo REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-74190 333-50278 333-117329 333-119440 333-149182 033-78444 333-72753 333-119437 333-120889 333-149870 033-88148 333-73464 333-119438 333-143973 333-153338 333-34404 333-90577 333-119439 333-147534 333-168047 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-08196 811-08292 811-08976 811-09106 I hereby ratify and confirm on this 25th day of February, 2011, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Steven T. Pierson Steven T. Pierson, Sr. Vice President and Chief Accounting Officer POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Security Life of Denver Insurance Company INDIVIDUAL WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Nicholas Morinigo REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-74190 333-50278 333-117329 333-119440 333-149182 033-78444 333-72753 333-119437 333-120889 333-149870 033-88148 333-73464 333-119438 333-143973 333-153338 333-34404 333-90577 333-119439 333-147534 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-08196 811-08292 811-08976 811-09106 I hereby ratify and confirm on this 8th day of March, 2011, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Ewout L. Steenbergen Ewout L. Steenbergen, Director, Executive Vice President and Chief Financial Officer State of New York County of New York On the 8th day of March in the year 2011, before me, the undersigned, personally appeared Ewout L Steenbergen, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. /s/ Helen M. Scheuer Notary Public Helen M. Scheuer Notary Public, State of New York No. 01SC3352985 Qualified in New York County Commission Expires 4-20-2011 CAUTION TO THE PRINCIPAL: Your Power of Attorney is an important document. As the “principal,” you give the person whom you choose (your “agent”) authority to spend your money and sell or dispose of your property during your lifetime without telling you. You do not lose your authority to act even though you have given your agent similar authority. When your agent exercises this authority, he or she must act according to any instructions you have provided or, where there are no specific instructions, in your best interest. “Important Information for the Agent” at the end of this document describes your agent’s responsibilities. Your agent can act on your behalf only after signing the Power of Attorney before a notary public. You can request information from your agent at any time. If you are revoking a prior Power of Attorney by executing this Power of Attorney, you should provide written notice of the revocation to your prior agent(s) and to the financial institutions where your accounts are located. You can revoke or terminate your Power of Attorney at any time for any reason as long as you are of sound mind. If you are no longer of sound mind, a court can remove an agent for acting improperly. Your agent cannot make health care decisions for you. You may execute a “Health Care Proxy” to do this. The law governing Powers of Attorney is contained in the New York General Obligations Law, Article 5, Title 15. This law is available at a law library, or online through the New York State Senate or Assembly websites, www.senate.state.ny.us or www.assembly.state.ny.us . If there is anything about this document that you do not understand, you should ask a lawyer of your own choosing to explain it to you. Signature of Agents: State of Connecticut /s/ J. Neil McMurdie County of Hartford, Town of Windsor J. Neil McMurdie The foregoing instrument was executed and acknowledged before me this 25th day of March, 2011, by J. Neil McMurdie, as attorney in fact on behalf of Ewout L. Steenbergen. /s/ Nicole L. Molleur Notary Public Nicole L. Molleur Notary Public Within and for The State of Connecticut My commission expires: Nov. 30, 2014 State of Connecticut /s/ Julie Rockmore County of Hartford, Town of Windsor Julie Rockmore The foregoing instrument was executed and acknowledged before me this 23rd day of March, 2011, by Julie Rockmore, as attorney in fact on behalf of Ewout L. Steenbergen. /s/ Nicole L. Molleur Notary Public Nicole L. Molleur Notary Public Within and for The State of Connecticut My commission expires: Nov. 30, 2014 State of Pennsylvania /s/ Nicholas Morinigo County of Chester Nicholas Morinigo On this, the 31st day of March, 2011, before me Tabitha E. Muniz, the undersigned officer, personally Commonwealth of Pennsylvania appeared Nicholas Morinigo, known to me (or satisfactorily Notarial Seal proven) to be the person whose name is subscribed as attorney Tabitha E. Muniz, Notary Public in fact for Ewout L. Steenbergen, and acknowledged that he West Whiteland Twp., Chester County executed the same as the act of his principal for the purposes My Commission Expires Dec. 10, 2014 therein contained. /s/ Tabitha E. Muniz Notary Public IMPORTANT INFORMATION FOR THE AGENT: When you accept the authority granted under this Power of Attorney, a special legal relationship is created between you and the principal. This relationship imposes on you legal responsibilities that continue until you resign or the Power of Attorney is terminated or revoked. You must: (1) act according to any instructions from the principal, or, where there are no instructions, in the principals best interest; (2) avoid conflicts that would impair your ability to act in the principals best interest; (3) keep the principals property separate and distinct from any assets you own or control, unless otherwise permitted by law; (4) keep a record of all receipts, payments, and transactions conducted for the principal; and (5) disclose your identity as an agent whenever you act for the principal by writing or printing the principals name and signing your own name as agent in either of the following manner: (Principals Name) by (Your Signature) as Agent, or (your signature as Agent for (Principals Name). You may not use the principals assets to benefit yourself or give major gifts to yourself or anyone else unless the principal has specifically granted you that authority in this Power of Attorney or in a Statutory Major Gifts Rider attached to this Power of Attorney. If you have that authority, you must act according to any instructions of the principal or, where there are no such instructions, in the principals best interest.; You may resign by giving written notice to the principal and to any co-agent, successor agent, monitor if one has been named in this document, or the principals guardian if one has been appointed. If there is anything about this document or your responsibilities that you do not understand, you should seek legal advice. Liability of the agent: The meaning of the authority given to you is defined in New Yorks General Obligations Law, Article 5, Title 15. If it is found that you have violated the law or acted outside the authority granted to you in the Power of Attorney, you may be liable under the law for your violation.
